DETAILED ACTION

Response to Amendment
The amendment filed on 04 March 2021 is not being entered after final because it changes the scope of the claimed invention without clearly placing the application in condition for allowance.

Response to Arguments
Arguments filed on 04 March 2021 pertaining to claim amendments are moot since these amendments are not being entered after final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Atul P. Khare/Primary Examiner, Art Unit 1742